t c memo united_states tax_court jerome frank harris petitioner v commissioner of internal revenue respondent docket no filed date jerome frank harris pro_se innessa glazman for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax return of dollar_figure for unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the sole issue for decision is whether the dollar_figure of unemployment_compensation petitioner received during is includable in his gross_income for that year - - some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in mt rainier maryland at the time the petition in this case was filed findings_of_fact petitioner timely filed his tax_return with the internal_revenue_service upon which he reported wages of dollar_figure in august of petitioner was employed by washington metropolitan area transit authority metro in the district of columbia as a result of an incident at metro petitioner was suspended pending investigation after concluding its investigation of the circumstances surrounding the incident metro terminated petitioner’s employment petitioner then filed an unemployment_compensation claim with the greenbelt maryland unemployment office petitioner was informed that he would be denied his unemployment benefits if after an investigation it was determined that he was involved in work-related misconduct at the time of his discharge after the initial investigation the district of columbia department of employment services dcdes determined that petitioner was not involved in any work-related ‘although petitioner filed for unemployment in maryland his unemployment_compensation was paid pursuant to an interstate claim an interstate claim is a claim filed by an individual who lives in another state but worked in the district of columbia the dcdes then processes and makes payments on the claim misconduct metro disagreed with that determination and filed an appeal an appeal hearing was conducted by dcdes in date and again petitioner prevailed metro disagreed with the results of the appeal hearing and proceeded to trial where once again petitioner prevailed because petitioner prevailed over metro at every proceeding the dcdes considered him eligible to receive unemployment benefits for during petitioner was paid unemployment_compensation by the dcdes petitioner actually received seven checks each for dollar_figure totaling dollar_figure in unemployment_compensation from the dcdes during the year in issue the dcdes however filed a form 1099-g certain government payments for which indicated that petitioner was paid only dollar_figure of unemployment_compensation petitioner did not report his receipt of the unemployment_compensation on his income_tax return respondent is asserting a deficiency computed on the lesser amount respondent determined a deficiency of dollar_figure in petitioner’s income_tax the deficiency is attributable solely to petitioner’s omission of dollar_figure of unemployment_compensation from the gross_income reported on his return petitioner maintains that he was not required to report the unemployment_compensation income because he did not know if he was getting checks from the state of maryland unemployment q4e- office or from the d c government petitioner conceded that he received the unemployment_compensation checks but claimed he was unsure whether they were for or opinion sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision see 348_us_426 in the case of an individual gross_income includes unemployment_compensation sec_85 t he term ‘unemployment compensation’ means any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer sec_451 petitioner has not stated any disagreement with these basic rules petitioner testified that he did not report his unemployment_compensation for because he was unsure of what year the unemployment_compensation checks were for yet he admitted at trial that he received and endorsed the checks issued to him by the dcdes during based on the record we find that petitioner did receive dollar_figure in unemployment_compensation from the dcdes in - - in his testimony petitioner mentioned problems he has had with the internal_revenue_service with respect to taxes for earlier years such matters are not relevant to our decision as to the amount at issue concerning petitioner’s tax for and in any other respect are not before this court accordingly we conclude that petitioner failed to report dollar_figure of unemployment_compensation that should have been included in his gross_income for the tax_year thus petitioner is liable for the deficiency determined by respondent to reflect the foregoing decision will be entered for respondent
